Citation Nr: 0809945	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for folliculitis decalvans, 
claimed as alopecia and scalp sores.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from December 1959 to 
January 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's folliculitis devalcans preexisted service and 
did not undergo an increase in severity during service that 
could be identified as an advancement beyond normal 
progression.


CONCLUSION OF LAW

The veteran's folliculitis decalvans pre-existed active 
service and was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims (Court) has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness does not attach on conditions recorded on entrance 
examination reports or may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  If the 
presumption of soundness does not attach or has been 
rebutted, aggravation may not be conceded unless the pre-
existing condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 
16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is permanently 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

The veteran underwent an enlistment examination on 
December 15, 1959, clinical evaluation of the skin was 
normal.  However, the service medical records (SMRs) 
show that very soon thereafter a dermatology 
consultation was requested.  The consultation report 
dated on January 14, 1960, shows that an impression of 
folliculitis decalvans was made.  The etiology was 
noted as "probably bacterial" and the prognosis was 
that the disease is chronic and the patient should be 
discharged from the service with an EPTS (existed prior 
to service) discharge.  On January 19, 1960 separation 
examination, the veteran was evaluated for progressive 
spotty alopecia.  He indicated that about 8 years 
earlier he began losing his hair, which started as an 
infection and blisters at the root.  Physical 
examination revealed spotty alopecia particularly more 
prominent in the frontal and vertex area of the skull 
with thinning in other areas of the scalp.  The 
diagnosis was folliculitis decalvans, etiology 
bacterial, chronic in nature.  The examiner concluded 
that the veteran's medical condition existed prior to 
service and had not been aggravated by service beyond 
the normal progression of the disease.  A Medical Board 
Report dated January 21, 1960 shows that the veteran 
had a chronic condition which may be progressive and 
disfiguring and makes him a poor risk for continued 
military service.  The veteran was subsequently 
discharged from service.  

In light of the foregoing the Board finds that although 
the presumption of soundness has attached, as the 
disorder was not noted on entrance examination, the 
objective evidence clearly and unmistakable establishes 
that the veteran's skin disorder existed prior to 
service.  The evidence is clear and unmistakable in 
this regard based on the veteran's short period of 
service, his initial dermatology consult request, which 
was initiated shortly after his enlistment, and based 
on the objective findings of the dermatology 
evaluations, and reports and findings of the Medical 
Board.  On February 2006 VA examination, the examiner 
also found that the veteran's disorder clearly and 
unmistakably existed prior to service. 

The Board also finds that the evidence clearly and 
unmistakably establishes that the veteran's skin 
disease was not aggravated beyond its natural 
progression during active duty.  As stated above, a 
pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability 
during such service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  

In this case, the SMRs do not reveal permanent 
aggravation of the veteran's preexisting condition.  
There is no question that he was evaluated for 
folliculitis within days of service entrance however, 
this episode was more consistent with a flare-up rather 
than permanent worsening.  This single episode does not 
establish a permanent increase in the disability, as it 
does not indicate any pathological changes to the 
veteran's pre-existing disorder.  Moreover, at 
separation the veteran's folliculitis was considered to 
have preexisted service and not aggravated by service 
beyond the normal progression of the disease.  
Therefore, the SMRs establish that the veteran's 
folliculitis did not permanently increase in severity.

The Board notes that this conclusion is further 
supported by the post-service clinical records which 
make no further reference to folliculitis.  Because the 
veteran has not presented complaints of or treatment 
for the disease until many years subsequent to service, 
there is no evidence of a continuity of symptomatology.  
This strengthens the conclusion that his pre-service 
skin disease was essentially unaffected by service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any 
medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

Further, in February 2006 a VA examiner was asked to 
review the claims file and determine whether the 
evidence of record led to the clear and mistakable 
medical conclusion that the veteran's folliculitis 
decalvans with spotty alopecia preexisted his entrance 
into active duty in December 1959.  The examiner noted 
the veteran was examined 9 days after he was brought 
into active duty, and by his own report had had the 
problem for 8 years prior.  It was noted that the 
condition was chronic, progressive and disfiguring, 
making the veteran a poor risk for continued military 
service.  The examiner also noted the post-service 
treatment records since service did not mention 
alopecia or folliculitis decalvans.  The examiner 
concluded that it was clear and unmistakable that the 
folliculitis decalvans with spotty alopecia preexisted 
the veteran's entrance into active duty.  Although the 
veteran would not have developed alopecia without 
having had significant inflammation and irritation, it 
was clear and unmistakable that the treatment 
consultation in service represented the natural 
progression of the condition without any evidence of 
permanent aggravation of the disease in service, i.e. 
abnormal progression beyond normal in the service.  

The cumulative effect of the foregoing is that the veteran's 
folliculitis devalcans existed prior to service and was not 
aggravated therein.  As such, a preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In a December 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  This 
letter pre-dated the RO's March 2004 rating decision.  See 
also VCAA letter dated in March 2006.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim in question 
are being denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Service connection for folliculitis decalvans, claimed as 
alopecia and scalp sores is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


